                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSHUA RAY TYNER                :                             CIVIL ACTION
                                :
     v.                         :
                                :
COUNTY OF LANCASTER, PRIMECARE :
MEDICAL INC., CHERYL STEMBERGER :
and LORI HEHNLY                 :                             NO. 18-3306

                                                 ORDER

        NOW, this 6th day of June, 2019, upon consideration of plaintiff’s Application for

Prisoners to Proceed in District Court Without Prepaying Fees or Costs (Document No.

22), his Prisoner Account Statement, and the Complaint, it is ORDERED that:

        1.      Plaintiff’s application to proceed in forma pauperis is GRANTED.

        2.      The Complaint is DISMISSED WITHOUT PREJUDICE as to defendants

County of Lancaster, PrimeCare Medical, Inc., and Cheryl Stemberger only.

        3.      Plaintiff, Joshua Ray Tyner, # NH 2996, shall pay the filing fee of $350, in

installments, regardless of the outcome of this case. 1

        4.      The Warden or other appropriate official at SCI-Phoenix shall assess an

initial filing fee of 20% of the greater of (a) the average monthly deposits to plaintiff’s

prison account; or (b) the average monthly balance in plaintiff’s prison account for the six-

month period immediately preceding the filing of this case.                     The Warden or other

appropriate official shall calculate, collect, and forward the initial payment assessed

pursuant to this Order to the Court to be credited to Civil Action No. 18-3306, to the

following address:



1 In other words, if plaintiff’s case is dismissed, payment of the fee will continue to be deducted from his
prisoner account statement until the fee is paid in full.
                     Clerk of the United States District Court
                     for the Eastern District of Pennsylvania
                     Room 2609
                     601 Market Street
                     Philadelphia, Pennsylvania 19106.

       5.     The Warden or other appropriate official at SCI-Phoenix or any prison at

which the plaintiff may be incarcerated shall, after the initial partial filing fee is paid and

until the balance of the filing fee is paid in full, deduct from the plaintiff’s account each

time that the plaintiff’s prisoner account exceeds $10.00, an amount no greater than 20

percent of the money credited to his account during the preceding month and forward that

amount, to be credited to Civil Action No. 19-3066, to the address provided in ¶ 4.

       6.     The complaint is deemed filed.

       7.     Plaintiff is granted leave to file an amended complaint within thirty days of

the date of this Order.

       8.     If an amended complaint is filed, the Clerk shall not make service until

ordered to do so.

       9.     If plaintiff does not file an amended complaint within thirty days, the

complaint shall be served on Lori Hehnly only.

       10.    The Clerk of Court is directed to forward a copy of this Order to the Warden

of SCI-Phoenix and to the plaintiff.

       11.    If plaintiff fails to comply with this Order, his case will be dismissed.



                             /s/ TIMOTHY J. SAVAGE J.
